Citation Nr: 1618052	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a disorder manifested by joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to June 1987 and from March 1989 until March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for a disorder manifested by joint pain.  Original jurisdiction of the claim has since been transferred to the RO in Cheyenne, Wyoming.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in April 2015.  A copy of the hearing transcript is of record.  

In June 2015, the Board issued a decision which, in part, denied the claim for service connection for a disorder manifested by joint pain.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) filed by the parties, the Court remanded the claim back to the Board in March 2016 for further action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR stated that, in denying the Veteran's claim, the Board did not adequately consider the provisions of 38 C.F.R. § 3.303(b) in light of an in-service notation of "some type of arthritis" and post-service records reflecting diagnostic evidence of arthritis.  The Board was also instructed to reconcile records from 2007 and 2008, showing findings of knee arthritis, with normal knee x-rays from January 2013.

Notwithstanding the above, in April 2016, the RO initiated a request for the Veteran's Social Security Administration (SSA) records to be obtained and associated with his claims file.  

SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As long as a reasonable possibility exists that the records are relevant to a veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In cases such as this, where the content of any such records is uncertain, VA should be guided by the principles underlying its uniquely pro-claimant system.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the April 2016 records request, obtain any SSA records belonging to the Veteran, including a copy of any decision awarding him disability benefits, as well as the medical records relied on or considered in the determination.

2.  After obtaining any outstanding SSA records, conduct any additional development that may be warranted based on the evidence contained therein or in additional evidence submitted by the Veteran.  Then, readjudicate the claim for service connection for a disorder manifested by joint pain in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




